DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status
Claims 1-6 are currently pending in the application filed for examining on 10/20/2020.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP 2020050835, filed on 03/23/2020. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Saito (US 20040221634), in view of Ortega (US Pub 20210049754, us-provisional-application US 62/888,531 August 18, 2019).
Regarding claim 1, Saito discloses a second process of determining first data of a void of the crimped portion from the image data, the first data being numerical data (fig. 2 reference s8); and a third
process of judging a goodness of a crimped state of the crimped portion based on the first data (fig. 2 ref 9 and ref 10). Saito does not disclose a first process of acquiring image data  of a crimped portion of the wire harness.
In a similar field of endeavor of crimping judgement, Ortega teaches a first process of acquiring
image data of a crimped portion of the wire harness (Fig 2, ref 201 & 202).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the presently filed invention, to modify the system of Saito with the teachings of Ortega, to use different sets of data in an image to judge whether the image has a defect or not.
Regarding claim 2, Saito discloses the first data (fig 2, s4 “Estimate crimp state”) and second data (Fig 2, s3 “Calculate wire barrel length after crimp), and the second data is data other than the first data. Saito does not disclose  wherein the third process includes using a database storing at least one of data of good parts or data of defective parts to judge the goodness of the crimped state of the crimped portion by AI analysis. 
In a similar field of endeavor of crimping judgement, Ortega discloses a third process that includes using a database storing at least one of data of good parts or data of defective parts to judge the goodness of the crimped state of the crimped portion by AI analysis (para. [0046] the software generates the images with the feature image already embedded in the background image (random training image), e.g., as illustrated in the example of FIG. 10, in another folder where the positive images will be stored (images containing the object to be found and the position where it is inside the image). Negative images are also stored and used for training the artificial neural network. At the end of this procedure (steps 301-303), there are two folders or storage locations, i.e., one with the background images alone (i.e., random training images without the feature image inserted) and another with the same images already with the feature image inserted. These folders are used to generate and train the artificial neural network).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the presently filed invention, to modify the system of Saito with the teachings of Ortega, to use different sets of data input into an AI analysis, to determine whether the crimp state is good or defective.
	Regarding claim 3, Saito teaches a second process includes determining a void fraction of the crimped portion as the first data (fig 2. Ref s8), and the third process includes judging the crimped state to be good if the void fraction is not more than a threshold (fig. 2 ref. s9), and judging the crimped state to be defective if the void fraction is greater than the threshold (fig. 2 ref. s10).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Saito (US 20040221634), in view of Ooi (US Patent 10,658,092).
Regarding claim 4, Saito discloses the first process includes acquiring two-dimensional image
data of a cross section of the crimped portion as the image data (Figs 18, 22-24). Saito does not disclose a second process includes determining, as the first data, numerical data of a two-dimensional void of the cross section from the two-dimensional image data.
	In a similar field of endeavor of crimping judgement, Ooi discloses a second process includes determining, as the first data, numerical data of a two-dimensional void of the cross section from the two-dimensional image data (Figs. 8b-8c & Col 3, line 40-45---Here, when the vacancy ratio is 40% or lower, the flat portion can be formed into a sufficiently flat shape. Also, the flat shape thus formed can be effectively maintained. Accordingly, the space-saving property of the electric wire conductor can be effectively enhanced).
	It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the presently filed invention, to modify the system of Saito with the teachings of Ooi, to determine the effectiveness of a crimped state as well as the space in between the wires of the crimped state in a two-dimensional image, to effectively determine any signs of defects.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Saito (US 20040221634), in view of Ooi (US Patent 10,658,092), and further in view of Hans (US Pub 20200350702).
	Regarding claim 5, Saito does not disclose the second process determining.
In a similar field of endeavor of crimping judgement, Ooi further teaches a second process includes determining, as the first data, numerical data of a three-dimensional void of the cross section from the three-dimensional image data (Figs. 8b-8c & Col 3, line 40-45---Here, when the vacancy ratio is 40% or lower, the flat portion can be formed into a sufficiently flat shape. Also, the flat shape thus formed can be effectively maintained. Accordingly, the space-saving property of the electric wire conductor can be effectively enhanced). 
Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the presently filed invention, to modify the system of Saito with the teachings of Ooi, to determine, numerical data of a three-dimensional void of the cross section from the three-dimensional image data, to effectively determine any signs of defects.
The combination of Saito and Ooi does not disclose acquiring three-dimensional image data of a cross section of the crimped portion as the image data.
	In a similar field of endeavor of crimping judgement, Hans discloses the first process includes acquiring three-dimensional image data of a cross section of the crimped portion as the image data (Fig 16).
	It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the presently filed invention, to modify the system of Saito and Ooi with the teachings of Hans, to determine the effectiveness of a crimped state as well as the space in between the wires of the crimped state of a three-dimensional image, to effectively determine any signs of defects.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Saito (US 20040221634), in view of Hans (US Pub 20200350702).	
Regarding claim 6, Saito does not disclose acquiring the image data of the crimped portion after injecting a metal into the crimped portion.
In a similar field of endeavor of crimping judgement, Hans discloses wherein the first process includes acquiring the image data of the crimped portion after injecting a metal into the crimped portion (Fig 11a-11b: ref 120), the metal having a larger atomic number than a metal included in the crimping terminal (the terminal insert 120 may include a metal and/or metal alloy (e.g., tin, copper, aluminum, etc.). The terminal insert 120 may be plated and/or clad with a metal material; Examiner reads in the specification that the injection metal used is one of either tin, gold, silver, etc.).
Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the presently filed invention, to modify the system of Saito with the teachings of Hans, to providing a terminal insert may improve the connection between the conductors and the terminal, such as via reducing the amount of and/or the size of gaps, which may allow the terminal to be used with a wider variety of wire sizes while maintaining a sufficient connection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED A NASHER whose telephone number is (571)272-1885. The examiner can normally be reached Mon - Fri 0800 - 1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AHMED A NASHER/Examiner, Art Unit 2666                                                                                                                                                                                                        
/EMILY C TERRELL/Supervisory Patent Examiner, Art Unit 2666